Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 9, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
  144707(91)(92)                                                                                         Mary Beth Kelly
                                                                                                         Brian K. Zahra,
                                                                                                                    Justices


  WALLY YOOST,
          Plaintiff-Counter-Defendant,
                                                                  SC: 144707
  v                                                               CoA: 294299
                                                                  Berrien CC: 2008-000135-CZ
  PATRICIA E. CASPARI and ELLEN
  FRANKLE, Personal Representative of
  the ESTATE of LAWRENCE I. FRANKLE,
             Defendants,
  and

  IRWIN C. ZALCBERG,
             Defendant-Counter
             Plaintiff-Appellant,

  v

  HANK ASHER, a/k/a HENRY ASHER,
             Counter-Defendant-Appellee.
  ________________________________________


        On order of the Chief Justice, motions for temporary admission to practice of
  Matthew J. Piers, Juliet Berger-White, Christopher J. Wilmes, and Brian Murray are
  considered and they are granted.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 9, 2012                       _________________________________________
                                                                             Clerk